Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/578,719, filed on September 23, 2019.  In response to Examiner’s Non-Final Office Action of May 12, 2021, Applicant, on November 12, 2021, amended claims 1, 8, 10-13, 15-17, and 19-20; cancelled claims 6-7, 9, 14, and 18; and added claims 21-24  . Claims 1-5, 8, 10-13, 15-17, and 19-24 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered and are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  


Response to Arguments
Applicant’s arguments filed November 12, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On page 10-12 of the Remarks regarding 35 U.S.C. § 101 rejection, Applicant argues (1) the rejection fails to articulate a prima facie case of patent ineligibility because the Examiner has not identified any abstract idea which he believes the claims to be directed to and (2) the claims are not "directed to" an abstract idea within the category of methods of organizing human activity .  In response, Examiner disagrees as stated in  U.S.C. § 101 rejection analysis ,  the claims are directed to customer adoption, which include receiving product usage parameters corresponding to usage of a product in by a customer and based on tracking usage of the product by the customer over a predetermined time period; storing a customer profile; receiving service parameters; and generating a product adoption score to the product usage parameters and the customer profile to generate a usage-based adoption score and adjusting the usage-based adoption score based on the service parameters.  The customer adoption limitations are directed to methods of organizing Human activities- sales and marketing activities to generate (adopt) customers.  The claims remain rejected under 35 U.S.C. 101.  Please refer to the U.S.C. § 101 rejection analysis for additional detail specifically addressing the use of machine learning.  When the machine learning model has been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory.
On Pg. 13-15 of the Remarks regarding, 35 U.S.C. § 101 rejection, Applicant states  (3) the claims are not "directed to" an abstract idea because the alleged abstract idea is integrated into a practical application . In response, Examiner disagrees, the present claims amount to no more than utilizing computer elements as tools to perform complex mathematical concepts to perform customer adoption analysis.  Examiner finds the present claims do not demonstrate any functional advancement to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself. The customer adoption analysis are all, both individually and in combination, utilizing computer functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (See MPEP 2106.05(d)(II). 
On page 17- 22 of the Remarks regarding, the U.S.C. § 103 rejection, Applicant respectfully submits that the cited references, and any combination thereof, fail to teach or suggest (A) “Receiving "one or more product usage parameters from a product data store on the computer network, each product usage parameter corresponding to usage of a product in one or more products by a customer and being determined based at least in part on tracking, by one or more first monitoring agents executing on the computer network and communicatively coupled to the product data store, usage of the product by the customer over a predetermined time period."  (B) Receiving one or more service parameters from a customer support data store on the computer network, each service parameter corresponding to a support service provided to the customer for the product and being determined based at least in part on tracking, by one or more second monitoring agents executing on the computer network and communicatively coupled to the customer support data store, support services provided to the customer for the product over the predetermined time period and (C) Generating a services index corresponding to the one or more service parameters based at least in part on one or more linear-weighted moving average scores corresponding to the one or more service parameters, the one or more linear weighted moving average scores comprising a weighted average of recency and frequency of the one or more service parameters.  In response, regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection. Please review 35 U.S.C. § 103 rejection for additional detail.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 10-13, 15-17, and 19-24  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-5, 8, 10-12 are directed to a method for determining customer adoption, Claims 13, 15-16, 21-22 are directed to an apparatus for determining customer adoption and Claims 17, 19-20, 23-24 are directed to an article of manufacture for determining customer adoption.
Claim 1 recites a method for determining customer adoption, Claim 13 recites an apparatus for determining customer adoption and Claim 17 recites an article of manufacture for determining customer adoption, which include receiving product usage parameters corresponding to usage of a product in by a customer and based on tracking usage of the product by the customer over a predetermined time period; storing a customer profile; receiving service parameters each service parameter corresponding to a support service provided to the customer for the product and being determined based at least in part on tracking support services provided to the customer for the product over the predetermined time period; and generating a usage-based adoption score by applying a model to the one or more product usage parameters and the customer profile; generating, a services index corresponding to the one or more service parameters based at least in part on one or more linear- weighted moving average scores corresponding to the one or more service parameters, the one or more linear weighted moving average scores comprising a weighted average of recency and frequency of the one or more service parameters;  generating, a product adoption score by adjusting the usage-based adoption score based at least in part on the services index and a services index weighting assigned to the services index . As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – advertising, marketing or sales activities or behaviors; business relations and “Mathematical Concepts”-complex mathematical calculations.  Other than reciting a “computing device”,” monitoring agent”,  “computer network”, “data store”, “database”, “processor”, “memories”,  “non-transitory computer-readable medium”, and “computer-readable instructions” nothing in the claim elements preclude the step from being a “Methods of Organizing Human Activity” – advertising, marketing or sales activities or behaviors; business relations and “Mathematical Concepts”-complex mathematical calculations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computing device”,” monitoring agent”,  “computer network”, “data store”, “database”, “processor”, “memories”,  “non-transitory computer-readable medium”, and “computer-readable instructions”   is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Furthermore, the claim 1, claim 13 and claim 17 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in customer market analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computing device”,” monitoring agent”,  “computer network”, “data store”, “database”, “processor”, “memories”,  “non-transitory computer-readable medium”, and “computer-readable instructions”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Regarding the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning model has been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and retrieving information in memory, Versata Dev. Group, Inc. v.SAP Am., Inc., 793 F.3d 1306.  Regarding the additional element of “machine learning” it is MPEP 2106.05(f) – When the machine learning model has been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 3-5, 8, 10-12, 15-16, 19-20, 21-24,  recite the additional elements of product usage parameters comprise frequency of logins, recency of logins, trend of logins over a period of time, etc.; customer parameters comprise age of an account associated with the customer, a duration of usage, etc.; service parameters comprise quantity of incidents reported, quantity of bugs, etc.; generating a usage-based adoption score; generating a usage-based product adoption probability; and generating the usage-based adoption score by scaling the usage-based product adoption probability to a value between 0 and 100;  wherein the services index weighting is determined based at least in part on a training data set comprising a plurality of previous product usage parameters, a plurality of previous customer profiles, a plurality of previous service parameters, and a plurality of previous product adoption scores; generating a customer adoption score for the customer based on product adoption scores corresponding to the plurality of products and a plurality of product weights corresponding to the plurality of products, wherein the customer adoption score corresponds to overall adoption of the plurality of products by the customer;  and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 13 and 17.  Regarding Claims 2, and18 and the additional element of “computer network”, “data store” -it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Claims 2, and the additional element of “cloud product” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception . Regarding Claims 8,  12, 15, 19 , 22, and 24 and the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning model has been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 13, 15, 19, 20, 22, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Garrish et al., US Publication No. 20160189082 A1 [hereinafter Garrish], in view of Bala et al., US Publication No. 20190333078 A1 [hereinafter Bala]. 
Regarding Claim 1, 
Garrish teaches
A method executed by one or more computing devices on a computer network for determining customer adoption based on monitored data, the method comprising: receiving, by at least one of the one or more computing devices, one or more product usage parameters from a product data store on the computer network, each product usage parameter corresponding to usage of a product in one or more products by a customer and being determined based at least in part on tracking, by one or more first monitoring agents executing on the computer network and communicatively coupled to the product data store, usage of the product by the customer over a predetermined time period (Garrish Par. 5-6-“The subject matter described herein includes a number of features that can be included in any feasible combination as part of a customer service management approach for recurring revenue assets. Consistent with some aspects of the current subject matter, a CSM application or other CSM software tool (or set of tools) can include features relating to customer lifecycles, product usage, and/or customer success, each of which can be monitored based on various analytical measures, metrics, indicators, etc. provided by one or more analytical engines. In one aspect, a computer-implemented method includes accessing, from one or more data sources, usage data quantifying underlying usage of products and/or services provided by a vendor organization to one or more customers. One or more representatives at the vendor have responsibility for accounts associated with the one or more customers. The method further includes mapping the usage data to an indicator comprising one or more account health metrics representative of account health of the accounts. The one or more account health metrics relate to a probability of the one or more customers renewing service or maintenance contracts associated with the products and/or services. A value judgment for the indicator is determined, and the determining includes comparing a current status of the one or more account health metrics to at least one value judgment criteria assigned to the indicator by an administrator at the vendor. The method further includes providing a graphical user interface to a computing system for display on a display device. The graphical user interface includes a visual depiction of the value judgment showing a status of the indicator.”; Par.12-13; Par40-41); 
storing, by at least one of the one or more computing devices a customer profile for the customer comprising one or more customer parameters, the one or more customer parameters being determined based at least in part on customer information stored in a customer database on the computer network (Garrish Par. 7; Par. 40-“Implementations of the current subject matter can provide methods, systems, articles of manufacture, and the like relating to use of a centralized customer intelligence data hub (referred to herein as an analytics engine) for providing predictive analytics that can deliver actionable insight into customer behavior, evaluate health and retention risks for customer accounts, and recommend the right set of interactions for each customer. In this manner, a vendor organization (e.g. a sales organization that provides goods and/or services) has access to tools for profiling a successful customer lifecycle, and monitoring relating to customer success to facilitate identifying of those customers who are not traversing a target lifecycle pattern as optimally as possible.“; Par.54 )
receiving, by at least one of the one or more computing devices, one or more service parameters from a customer support data store on the computer network, each service parameter corresponding to a support service provided to the customer for the product and being determined based at least in part on tracking, by one or more second monitoring agents executing on the computer network and communicatively coupled to the customer support data store , support services provided to the customer for the product over the predetermined time period;  (Garrish Par. 5-6-“The subject matter described herein includes a number of features that can be included in any feasible combination as part of a customer service management approach for recurring revenue assets. Consistent with some aspects of the current subject matter, a CSM application or other CSM software tool (or set of tools) can include features relating to customer lifecycles, product usage, and/or customer success, each of which can be monitored based on various analytical measures, metrics, indicators, etc. provided by one or more analytical engines. In one aspect, a computer-implemented method includes accessing, from one or more data sources, usage data quantifying underlying usage of products and/or services provided by a vendor organization to one or more customers. One or more representatives at the vendor have responsibility for accounts associated with the one or more customers. The method further includes mapping the usage data to an indicator comprising one or more account health metrics representative of account health of the accounts. The one or more account health metrics relate to a probability of the one or more customers renewing service or maintenance contracts associated with the products and/or services. A value judgment for the indicator is determined, and the determining includes comparing a current status of the one or more account health metrics to at least one value judgment criteria assigned to the indicator by an administrator at the vendor. The method further includes providing a graphical user interface to a computing system for display on a display device. The graphical user interface includes a visual depiction of the value judgment showing a status of the indicator.”; Par. 7-“The numerical value can be directly provided by an analytics engine based on customer service management data from a customer service management database and/or calculated based on one or more values provided by the analytics engine.”; Par 40-41; Par. 76-77-“FIG. 20 shows a process flow chart 2000 illustrating features of a method consistent with one or more implementations of the current subject matter. At 2002, an analytics engine accesses data from one or more sources. The data includes usage data indicative of customer usage of at least one product provided by a vendor organization, CSM data relating to customer experiences with the at least one product, and recurring revenue management data relating to the at least one product. As used herein, the term product refers to either or both of a tangible product and a service (e.g. a software subscription and/or other examples of services and products as described throughout the disclosure). At 2004, a machine executing features of a CSM application maps the data to an indicator relating to health of an account supporting the customer's purchase of the at least one product from the vendor. Input received from an administrator at the vendor is used to assign value judgment criteria to the indicator at 2006.”); 
generating, by at least one of the one or more computing devices, a usage-based adoption score...(Garrish Par. 45-47-“ FIG. 2 shows an example screenshot 200 illustrating some features that can be included in a user interface consistent with the descriptions provided herein. In this view, an account health” or “portfolio health” chart 202 can be displayed to provide a snapshot view of the status of accounts under the responsibility of the user. As shown in FIG. 2, this indicator can present a visual depiction of the status of customer accounts being managed by a user or group of users. Various metrics that are representative of a “health” of one or more accounts can be included. In FIG. 2, accounts are grouped by “healthy,” “low adoption,” “pending churn,” and “undetermined.” Accounts identified as pending churn can be those for which one or analytical measures indicate a relatively low probability of the customer renewing a service or maintenance contract. Low adoption accounts can be accounts for which users at the customer have been determined to (e.g. via one or more analytical measures) to have insufficient frequency, depth, etc. of usage of a product (e.g. hardware, software, etc. covered by a recurring revenue agreement). Low adoption rates can be an early indicator that a customer might choose not to renew the contract upon expiration or, alternatively, that opportunities for cross selling or up-selling additional services, goods, etc. to the customer are unlikely. Accounts identified as undetermined can be those for which insufficient data is available to calculate analytical measures. FIG. 3A, FIG. 3B, and FIG. 3C show screenshots 300, 310, 320 illustrating some potential variations of displays that can be used for the portfolio or account health chart. These charts can include a health score chart 300, a table 310, or a distribution chart 320.”)
generating, by at least one of the one or more computing devices, a product adoption score by adjusting the usage-based adoption score … (Garrish Par. 7; Par. 10-“ The method also includes dynamically updating the graphical representation of the customer account lifecycle based on the at least one indicator and a definition of at least one play in a success plan for the customer account. The success plan is defined by a success plan definition that includes a plurality of plays, which each comprise a task. The success plan definition is associated with at least one phase of the plurality of phases of the lifecycle.”;  Par. 45-47-“ FIG. 2 shows an example screenshot 200 illustrating some features that can be included in a user interface consistent with the descriptions provided herein. In this view, an account health” or “portfolio health” chart 202 can be displayed to provide a snapshot view of the status of accounts under the responsibility of the user. As shown in FIG. 2, this indicator can present a visual depiction of the status of customer accounts being managed by a user or group of users. Various metrics that are representative of a “health” of one or more accounts can be included. In FIG. 2, accounts are grouped by “healthy,” “low adoption,” “pending churn,” and “undetermined.” Accounts identified as pending churn can be those for which one or analytical measures indicate a relatively low probability of the customer renewing a service or maintenance contract. Low adoption accounts can be accounts for which users at the customer have been determined to (e.g. via one or more analytical measures) to have insufficient frequency, depth, etc. of usage of a product (e.g. hardware, software, etc. covered by a recurring revenue agreement). Low adoption rates can be an early indicator that a customer might choose not to renew the contract upon expiration or, alternatively, that opportunities for cross selling or up-selling additional services, goods, etc. to the customer are unlikely. Accounts identified as undetermined can be those for which insufficient data is available to calculate analytical measures. FIG. 3A, FIG. 3B, and FIG. 3C show screenshots 300, 310, 320 illustrating some potential variations of displays that can be used for the portfolio or account health chart. These charts can include a health score chart 300, a table 310, or a distribution chart 320.”).

Garrish teaches customer adoption metrics and customer sentiment analysis is expounded upon by the teaching in Bala:
by applying a machine learning model to the one or more product usage parameters and the customer profile , generating, by at least one of the one or more computing devices, a services index corresponding to the one or more service parameters based at least in part on one or more linear- weighted moving average scores corresponding to the one or more service parameters, the one or more linear weighted moving average scores comprising a weighted average of recency and frequency of the one or more service parameters; (Bala Par. 4-“ This invention relates to a method and system for the generation of a long-term numerical index that provides an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment. The numerical index may be indicative of a value of an entity in the area of interest. This invention is applicable in areas of interest such as evaluating the characteristics of corporate behavior and performance as traditionally and conventionally only characterized heretofore by standardized financial data and metrics.”; Par. 5” In an aspect of the invention, a method of assessing aggregate sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a maximum aggregation factor that is associated with a particular time period. The method also comprises receiving a plurality of time increments over the time period, wherein each time increment has a characteristic baseline incremental sentiment value (BISV) and incremental sentiment value (ISV). Additionally, the method comprises for each time increment, subtracting the BISV from the ISV to form a BISV/ISV difference value. The method also comprises normalizing the BISV/ISV difference value by dividing by the maximum possible difference, thereby determining a modulator. The method also comprises for each time increment, assigning a value to a recency of the particular time increment to a most recent incremental sentiment value update event, thereby determining a decay factor. The method comprises modulating the maximum aggregation factor associated with a particular time period by multiplying a determined modulator and a determined decay factor associated with each time increment within the evaluated time interval. The method also comprises applying the modulated maximum aggregation factor to aggregated sentiment values, thereby determining an aggregate sentiment value for each time increment over the time period.”; Par. 42-48; Par. 68-69; Par. 83 Par. 137; Par. 298-“ A visualization of Long Term Score series, relative to its more rapidly varying General Sentiment Score series is shown in FIG. 20. FIG. 20 illustrates a chart exemplifying the output of the Long Term Score generation process producing an indicator as a function of time related to the underlying General Sentiment Score. As seen in FIG. 20, the Long Term Score integrates sustained performance by applying the conventional financial technical analysis tool of an Exponentially-Weighted Moving Average (EWMA) to a fade-adjusted General Sentiment Score, which fades lingering General Sentiment Scores, those having not been updated day-by-day, towards neutrality. The mathematical formulation is detailed below, with rationale for the formulating structural and parametric choices mad, along with descriptive introductions to each mathematical line of text.”)
by adjusting the … score based at least in part on the services index and a services index weighting assigned to the services index. (Bala Par. 7-8-“ In another aspect of the invention, a method of assessing composite sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a half life parameter. The method also comprises obtaining a diminishing rate from the half life parameter. Additionally, the method comprises assigning a seasoning period. The method also comprises obtaining a first reported general sentiment score. The method also comprises obtaining a general sentiment score over a plurality of time increments over a time period. Further, the method comprises identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged. Additionally, the method comprises assigning a neutral general sentiment score. The method also comprises assigning an information decay factor. The method further comprises calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor. The method also comprises obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period. Additionally, the method comprises calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score, wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score. In a further aspect of the invention, a method for assessing a volume-modulated composite sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a half life parameter. The method also comprises obtaining a diminishing rate from the half life parameter. Additionally, the method comprises assigning a seasoning period. The method also comprises obtaining a first reported general sentiment score. The method also comprises obtaining a general sentiment score over a plurality of time increments over a time period. Further, the method comprises identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged. Additionally, the method comprises assigning a neutral general sentiment score. The method also comprises assigning an information decay factor. The method further comprises calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor. The method also comprises obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period. Additionally, the method comprises calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score, wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score. The method also comprises counting a volume of news events associated with a particular time increment. Additionally, the method comprises calculating an average per-time-increment volume associated with each time increment across a plurality of time increments within a time period. The method further comprises determining that a particular time increment within the plurality of time increments is associated with a relative volume spike in comparison to other time increments within the time period. Further, the method comprises calculating a maximum volume spike within the time period. Additionally, the method comprises assigning an attenuation factor that is configured to amplify a particular long-term score. The method also comprises modulating the calculated present long-term score based on the assigned attenuation factor.”;
Garrish and Bala is directed consumer analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Garrish to improve upon the consumer analysis, as taught by Bala, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Garrish with the motivation of enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment (Garrish Par.4).

Regarding Claim 2, 
the method of claim 1, wherein the product comprises a cloud product that is hosted on the computer network (Garish Par. 12-“ Among other possible implementations, computer-implemented methods can include one or more of the functions, processes, operations, or the like performed by computing hardware, which can include computer circuitry, a programmable processor (also referred to as a general purpose processor) executing machine-readable instructions that cause it to perform operations, etc. Distributed computing frameworks, in which multiple programmable processors within a single computing system or in multiple linked computing systems are also consistent with the approaches described herein. Such multiple computing systems can be connected and can exchange data and/or commands or other instructions or the like via one or more connections, including but not limited to a connection over a network (e.g. the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, or the like), via a direct connection between one or more of the multiple computing systems, etc.”)
Regarding Claim 4, 
The method of claim 1, wherein the one or more customer parameters comprise one or more of: an age of an account associated with the customer, a duration of usage of the product by the customer, a level of investment in the product by the customer, a segment of the customer, customer renewal patterns, customer financial strength, or a situational factor. (Garish Par. 39-42-“ In general, the period after a customer has made a purchase from a vendor organization can be an important period for monitoring customer success and improving the chances of a subsequent renewal of any recurring revenue assets associated with the purchase. In this context, a purchase can refer to purchase activities such as signing of a renewal contact (e.g. renewing an existing service contract or software license, etc.); an initial purchase of a service contract or software license, etc.; or other initiation or renewal of a recurring revenue asset. A purchase can also optionally include a purchase by a customer of a physical or service asset with which a future recurring revenue asset may be associated. For example, a purchase of new computer hardware may include a period of included (e.g. “prepaid” or “free”) service or maintenance that, once expired, because an opportunity for the vendor organization to sell a recurring revenue asset (e.g. an extended service contract, additional licenses, etc.) to the customer. A renewal of a recurring revenue asset does not happen in a vacuum and that activities of both users at the customer and sales and support staff at the vendor organization during a current recurring revenue relationship can have a significant impact on the likelihood that the customer will renew recurring contract and/or (ideally) extend or increase the value of goods or services contracted for under a future contract.”).
Regarding Claim 5, 
The method of claim 1, wherein the one or more service parameters comprise one or more of: a quantity of incidents reported; a quantity of bugs reported, a quantity of negative customer satisfaction records, or a quantity of escalations reported. (Garrish Par. 45-“ Accounts identified as pending churn can be those for which one or analytical measures indicate a relatively low probability of the customer renewing a service or maintenance contract. Low adoption accounts can be accounts for which users at the customer have been determined to (e.g. via one or more analytical measures) to have insufficient frequency, depth, etc. of usage of a product (e.g. hardware, software, etc. covered by a recurring revenue agreement). Low adoption rates can be an early indicator that a customer might choose not to renew the contract upon expiration or, alternatively, that opportunities for cross selling or up-selling additional services, goods, etc. to the customer are unlikely.”; Par. 54-“ For example, an active user names indicator value of 42% can be accompanied by a visual depiction of a check mark or other visual depiction that the indicator value is good or at least satisfactory (e.g. above, near, or below some threshold value or within or outside of one or more defined ranges). The visual depictions can be binary or can alternatively illustrate more than two states of an associated indicator value. The indicators can provide CSM insights and summary utilization and can be derived from usage data, and analytics, etc. supported by the analytics engine. In FIG. 6, the status indicators are (optionally green) check marks and (optionally red) “X”-es. Other status indicators are also within the scope of the current subject matter.”:).
Regarding Claim 6- Cancelled
Regarding Claim 7- Cancelled
Regarding Claim 9- Cancelled

Regarding Claim 8, Claim 15 and Claim 19, Garrish in view of Bala teach the method of claim 1…, The apparatus of claim 13, wherein the instructions that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to …; and The apparatus of claim 17, wherein the instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to… wherein generating a usage-based adoption score by applying a machine learning model to the one or more product usage parameters and the customer profile comprises…
Garrish teaches
…to generate a usage-based product adoption probability and generating the usage-based adoption score by scaling the usage-based product adoption probability to a value between 0 and 100 (Garrish Par. 6; Par. 54-“ For example, an active user names indicator value of 42% can be accompanied by a visual depiction of a check mark or other visual depiction that the indicator value is good or at least satisfactory (e.g. above, near, or below some threshold value or within or outside of one or more defined ranges). The visual depictions can be binary or can alternatively illustrate more than two states of an associated indicator value. The indicators can provide CSM insights and summary utilization and can be derived from usage data, and analytics, etc. supported by the analytics engine. In FIG. 6, the status indicators are (optionally green) check marks and (optionally red) “X”-es. Other status indicators are also within the scope of the current subject matter.”).
Garrish teaches adoption scoring and the feature is expounded upon by Bala:
applying the machine learning model to the one or more product usage parameters and the customer profile …; (Bala Par. 66-“ An additional preferable embodiment of the invention to acquire sentiment measurements may utilize sentiment values published and/or updated periodically with applicability over known durations of time. These values may then be mapped and scaled to be made mathematically comparable with the observer-driven sentiment metric ranges and further associated with timestamps distributed in a density over the same duration of time proportionate to the significance or relevance of the values in determining sentiment. The resulting sentiment output of this process can then be likened to equivalent observer-driven sentiment input metrics, suitable for processing identical to that for observer-driven sentiment input metrics. The timestamps may be reflective of when data is received (e.g., feedback from one or more users) or when data is calculated (e.g., calculation of a sentiment score or index). The timestamps may be collected with aid of a clock of a device or system.”; Par. 68-69).
Garrish and Bala is directed consumer analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Garrish to improve upon the consumer analysis, as taught by Bala, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Garrish with the motivation of enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment (Garrish Par.4).
Regarding Claim 10, Garrish in view of Bala teach the method of claim 1, wherein the service index weighting…
Garrish teaches 
comprising a plurality of previous product usage parameters, a plurality of previous customer profiles, a plurality of previous service parameters, and a plurality of previous product adoption scores (Garrish Par. 7-“ The account plan management screen can include the visual depiction. The one or more account health metrics can be based on historical use data from other customers and can be selected based on other customers having one or more characteristics similar to the one or more customers; Par. 56; Par. 61)
Garrish teaches historical data and the following feature is expounded upon by Bala:
… based at least in part on a training data set …. (Bala Par. 69-“ In examples, training the artificial intelligence (AI), associated with NLP, to detect sentiment in programmable categories may be an iterative process of successive refinement based upon setting inputs, observing results, and repeating until a satisfactory level of accuracy is accomplished. In some examples, the scope of a category may be defined, identifying subtopics it covers. Additionally, a calibration test set of article text may be built up. Text relevant to each subtopic that are representative of the target universe of text may be included in the calibration set. Each subtopic may have a few straightforward examples along with more oblique references. A reference might be oblique if it is only a brief mention or it uses less common vocabulary. Additionally, examples for edge cases may be collected, where the subtopic may be distinguished from similar but irrelevant subtopics.”; Par. 43; Par. 404)
Garrish and Bala is directed consumer analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Garrish to improve upon the consumer analysis, as taught by Bala, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Garrish with the motivation of enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment (Garrish Par.4).
Regarding Claim 11, Claim 16 and Claim 20 Garrish in view of Bala teach the method of claim 1…, The apparatus of claim 13, wherein the one or more products comprise a plurality of products and wherein at least one of the one or more memories has further instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:…and The apparatus of claim 17, wherein the one or more products comprise a plurality of products and further storing computer-readable instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to: …
wherein the one or more products comprise a plurality of products and further comprising: generating, by at least one of the one or more computing devices, a customer adoption score for the customer based at least in part on a plurality of product adoption scores corresponding to the plurality of products and a plurality of product weights corresponding to the plurality of products, wherein the customer adoption score corresponds to overall adoption of the plurality of products by the customer. (Garrish Par. 43-45-“ FIG. 2 shows an example screenshot 200 illustrating some features that can be included in a user interface consistent with the descriptions provided herein. In this view, an account health” or “portfolio health” chart 202 can be displayed to provide a snapshot view of the status of accounts under the responsibility of the user. As shown in FIG. 2, this indicator can present a visual depiction of the status of customer accounts being managed by a user or group of users. Various metrics that are representative of a “health” of one or more accounts can be included. In FIG. 2, accounts are grouped by “healthy,” “low adoption,” “pending churn,” and “undetermined.” Accounts identified as pending churn can be those for which one or analytical measures indicate a relatively low probability of the customer renewing a service or maintenance contract.”; Par. 67-“ The indicators discussed above can be based on an overall health metric, which can be calculated either in whole or in part by one or more analytics engines, which can process data including recurring revenue data from a recurring revenue management system (e.g. as discussed in greater detail in co-owned and co-pending U.S. patent applications US2014/0114709A1, US2014/0122176A1, US2014/0156343A1, US2013/0339088A1, US2014/0122240A1, US2013/0339089A1, US2014/0114818A1, and US2014/0114819A1, the disclosures of which are incorporated herein by reference). Indicators can generate an overall health metric related to one or more factors relevant to the vendor-customer relationship”)
Regarding Claim 12, and Claim 22 and Claim 24 Garrish in view of Bala teach the method of claim 1, further comprising… and The apparatus of claim 13, wherein at least one of the one or more memories has further instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:… and The at least one non-transitory computer-readable medium of claim 17, further storing computer-readable instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to:…
Garrish teaches 
comprising a plurality of previous product usage parameters, a plurality of previous customer profiles, a plurality of previous service parameters, and a plurality of previous product adoption scores (Garrish Par. 7-“ The account plan management screen can include the visual depiction. The one or more account health metrics can be based on historical use data from other customers and can be selected based on other customers having one or more characteristics similar to the one or more customers; Par. 56; Par. 61)
Garrish teaches historical data and the following feature is expounded upon by Bala:
… training, by at least one of the one or more computing devices, the machine learning model by applying the machine learning model to a training data set …. (Bala Par. 69-“ In examples, training the artificial intelligence (AI), associated with NLP, to detect sentiment in programmable categories may be an iterative process of successive refinement based upon setting inputs, observing results, and repeating until a satisfactory level of accuracy is accomplished. In some examples, the scope of a category may be defined, identifying subtopics it covers. Additionally, a calibration test set of article text may be built up. Text relevant to each subtopic that are representative of the target universe of text may be included in the calibration set. Each subtopic may have a few straightforward examples along with more oblique references. A reference might be oblique if it is only a brief mention or it uses less common vocabulary. Additionally, examples for edge cases may be collected, where the subtopic may be distinguished from similar but irrelevant subtopics.”; Par. 43; Par. 404)
Garrish and Bala is directed consumer analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Garrish to improve upon the consumer analysis, as taught by Bala, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Garrish with the motivation of enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment (Garrish Par.4).

Regarding Claim 13, 
Garrish teaches
An apparatus on a computer network for determining customer adoption based on monitored data, the apparatus comprising: one or more processors; and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: (Garrish Par. 12-13-“ Among other possible implementations, computer-implemented methods can include one or more of the functions, processes, operations, or the like performed by computing hardware, which can include computer circuitry, a programmable processor (also referred to as a general purpose processor) executing machine-readable instructions that cause it to perform operations, etc. Distributed computing frameworks, in which multiple programmable processors within a single computing system or in multiple linked computing systems are also consistent with the approaches described herein. Such multiple computing systems can be connected and can exchange data and/or commands or other instructions or the like via one or more connections, including but not limited to a connection over a network (e.g. the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, or the like), via a direct connection between one or more of the multiple computing systems, etc. Also consistent with the descriptions provided herein, an article can include a tangibly embodied machine-readable medium operable to cause one or more machines (e.g., computers, etc.) to result in operations implementing one or more of the described features. For example, a non-transitory, machine-readable medium can include, encode, store, or the like instructions (e.g. one or more computer programs) that cause one or more programmable processors to perform one or more of the operations described herein when executed. Similarly, computing systems are also described that may include one or more processors and one or more memories coupled to the one or more processors and storing such instructions for execution by the one or more processors.”)
receive one or more product usage parameters from a product data store on the computer network, each product usage parameter corresponding to usage of a product in one or more products by a customer and being determined based at least in part on tracking, by one or more first monitoring agents executing on the computer network and communicatively coupled to the product data store, usage of the product by the customer over a predetermined time period (Garrish Par. 5-6-“The subject matter described herein includes a number of features that can be included in any feasible combination as part of a customer service management approach for recurring revenue assets. Consistent with some aspects of the current subject matter, a CSM application or other CSM software tool (or set of tools) can include features relating to customer lifecycles, product usage, and/or customer success, each of which can be monitored based on various analytical measures, metrics, indicators, etc. provided by one or more analytical engines. In one aspect, a computer-implemented method includes accessing, from one or more data sources, usage data quantifying underlying usage of products and/or services provided by a vendor organization to one or more customers. One or more representatives at the vendor have responsibility for accounts associated with the one or more customers. The method further includes mapping the usage data to an indicator comprising one or more account health metrics representative of account health of the accounts. The one or more account health metrics relate to a probability of the one or more customers renewing service or maintenance contracts associated with the products and/or services. A value judgment for the indicator is determined, and the determining includes comparing a current status of the one or more account health metrics to at least one value judgment criteria assigned to the indicator by an administrator at the vendor. The method further includes providing a graphical user interface to a computing system for display on a display device. The graphical user interface includes a visual depiction of the value judgment showing a status of the indicator.”; Par.12-13; Par40-41); 
store a customer profile for the customer comprising one or more customer parameters, the one or more customer parameters being determined based at least in part on customer information stored in a customer database on the computer network; (Garrish Par. 7; Par. 40-“Implementations of the current subject matter can provide methods, systems, articles of manufacture, and the like relating to use of a centralized customer intelligence data hub (referred to herein as an analytics engine) for providing predictive analytics that can deliver actionable insight into customer behavior, evaluate health and retention risks for customer accounts, and recommend the right set of interactions for each customer. In this manner, a vendor organization (e.g. a sales organization that provides goods and/or services) has access to tools for profiling a successful customer lifecycle, and monitoring relating to customer success to facilitate identifying of those customers who are not traversing a target lifecycle pattern as optimally as possible.“; Par.54 )
receive one or more service parameters from a customer support data store on the computer network, each service parameter corresponding to a support service provided to the customer for the product and being determined based at least in part on tracking, by one or more second monitoring agents executing on the computer network and communicatively coupled to the customer support data store, support services provided to the customer for the product over the predetermined time period;  (Garrish Par. 5-6-“The subject matter described herein includes a number of features that can be included in any feasible combination as part of a customer service management approach for recurring revenue assets. Consistent with some aspects of the current subject matter, a CSM application or other CSM software tool (or set of tools) can include features relating to customer lifecycles, product usage, and/or customer success, each of which can be monitored based on various analytical measures, metrics, indicators, etc. provided by one or more analytical engines. In one aspect, a computer-implemented method includes accessing, from one or more data sources, usage data quantifying underlying usage of products and/or services provided by a vendor organization to one or more customers. One or more representatives at the vendor have responsibility for accounts associated with the one or more customers. The method further includes mapping the usage data to an indicator comprising one or more account health metrics representative of account health of the accounts. The one or more account health metrics relate to a probability of the one or more customers renewing service or maintenance contracts associated with the products and/or services. A value judgment for the indicator is determined, and the determining includes comparing a current status of the one or more account health metrics to at least one value judgment criteria assigned to the indicator by an administrator at the vendor. The method further includes providing a graphical user interface to a computing system for display on a display device. The graphical user interface includes a visual depiction of the value judgment showing a status of the indicator.”; Par. 7-“The numerical value can be directly provided by an analytics engine based on customer service management data from a customer service management database and/or calculated based on one or more values provided by the analytics engine.”; Par 40-41; Par. 76-77-“FIG. 20 shows a process flow chart 2000 illustrating features of a method consistent with one or more implementations of the current subject matter. At 2002, an analytics engine accesses data from one or more sources. The data includes usage data indicative of customer usage of at least one product provided by a vendor organization, CSM data relating to customer experiences with the at least one product, and recurring revenue management data relating to the at least one product. As used herein, the term product refers to either or both of a tangible product and a service (e.g. a software subscription and/or other examples of services and products as described throughout the disclosure). At 2004, a machine executing features of a CSM application maps the data to an indicator relating to health of an account supporting the customer's purchase of the at least one product from the vendor. Input received from an administrator at the vendor is used to assign value judgment criteria to the indicator at 2006.”); 
generate by a usage-based adoption score...(Garrish Par. 45-47-“ FIG. 2 shows an example screenshot 200 illustrating some features that can be included in a user interface consistent with the descriptions provided herein. In this view, an account health” or “portfolio health” chart 202 can be displayed to provide a snapshot view of the status of accounts under the responsibility of the user. As shown in FIG. 2, this indicator can present a visual depiction of the status of customer accounts being managed by a user or group of users. Various metrics that are representative of a “health” of one or more accounts can be included. In FIG. 2, accounts are grouped by “healthy,” “low adoption,” “pending churn,” and “undetermined.” Accounts identified as pending churn can be those for which one or analytical measures indicate a relatively low probability of the customer renewing a service or maintenance contract. Low adoption accounts can be accounts for which users at the customer have been determined to (e.g. via one or more analytical measures) to have insufficient frequency, depth, etc. of usage of a product (e.g. hardware, software, etc. covered by a recurring revenue agreement). Low adoption rates can be an early indicator that a customer might choose not to renew the contract upon expiration or, alternatively, that opportunities for cross selling or up-selling additional services, goods, etc. to the customer are unlikely. Accounts identified as undetermined can be those for which insufficient data is available to calculate analytical measures. FIG. 3A, FIG. 3B, and FIG. 3C show screenshots 300, 310, 320 illustrating some potential variations of displays that can be used for the portfolio or account health chart. These charts can include a health score chart 300, a table 310, or a distribution chart 320.”)
generate, by a product adoption score by adjusting the usage-based adoption score … (Garrish Par. 7; Par. 10-“ The method also includes dynamically updating the graphical representation of the customer account lifecycle based on the at least one indicator and a definition of at least one play in a success plan for the customer account. The success plan is defined by a success plan definition that includes a plurality of plays, which each comprise a task. The success plan definition is associated with at least one phase of the plurality of phases of the lifecycle.”;  Par. 45-47-“ FIG. 2 shows an example screenshot 200 illustrating some features that can be included in a user interface consistent with the descriptions provided herein. In this view, an account health” or “portfolio health” chart 202 can be displayed to provide a snapshot view of the status of accounts under the responsibility of the user. As shown in FIG. 2, this indicator can present a visual depiction of the status of customer accounts being managed by a user or group of users. Various metrics that are representative of a “health” of one or more accounts can be included. In FIG. 2, accounts are grouped by “healthy,” “low adoption,” “pending churn,” and “undetermined.” Accounts identified as pending churn can be those for which one or analytical measures indicate a relatively low probability of the customer renewing a service or maintenance contract. Low adoption accounts can be accounts for which users at the customer have been determined to (e.g. via one or more analytical measures) to have insufficient frequency, depth, etc. of usage of a product (e.g. hardware, software, etc. covered by a recurring revenue agreement). Low adoption rates can be an early indicator that a customer might choose not to renew the contract upon expiration or, alternatively, that opportunities for cross selling or up-selling additional services, goods, etc. to the customer are unlikely. Accounts identified as undetermined can be those for which insufficient data is available to calculate analytical measures. FIG. 3A, FIG. 3B, and FIG. 3C show screenshots 300, 310, 320 illustrating some potential variations of displays that can be used for the portfolio or account health chart. These charts can include a health score chart 300, a table 310, or a distribution chart 320.”).

Garrish teaches customer adoption metrics and customer sentiment analysis is expounded upon by the teaching in Bala:
…by applying a machine learning model to the one or more product usage parameters and the customer profile , generating, by at least one of the one or more computing devices, a services index corresponding to the one or more service parameters based at least in part on one or more linear- weighted moving average scores corresponding to the one or more service parameters, the one or more linear weighted moving average scores comprising a weighted average of recency and frequency of the one or more service parameters; (Bala Par. 4-“ This invention relates to a method and system for the generation of a long-term numerical index that provides an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment. The numerical index may be indicative of a value of an entity in the area of interest. This invention is applicable in areas of interest such as evaluating the characteristics of corporate behavior and performance as traditionally and conventionally only characterized heretofore by standardized financial data and metrics.”; Par. 5” In an aspect of the invention, a method of assessing aggregate sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a maximum aggregation factor that is associated with a particular time period. The method also comprises receiving a plurality of time increments over the time period, wherein each time increment has a characteristic baseline incremental sentiment value (BISV) and incremental sentiment value (ISV). Additionally, the method comprises for each time increment, subtracting the BISV from the ISV to form a BISV/ISV difference value. The method also comprises normalizing the BISV/ISV difference value by dividing by the maximum possible difference, thereby determining a modulator. The method also comprises for each time increment, assigning a value to a recency of the particular time increment to a most recent incremental sentiment value update event, thereby determining a decay factor. The method comprises modulating the maximum aggregation factor associated with a particular time period by multiplying a determined modulator and a determined decay factor associated with each time increment within the evaluated time interval. The method also comprises applying the modulated maximum aggregation factor to aggregated sentiment values, thereby determining an aggregate sentiment value for each time increment over the time period.”; Par. 42-48; Par. 68-69; Par. 83 Par. 137; Par. 298-“ A visualization of Long Term Score series, relative to its more rapidly varying General Sentiment Score series is shown in FIG. 20. FIG. 20 illustrates a chart exemplifying the output of the Long Term Score generation process producing an indicator as a function of time related to the underlying General Sentiment Score. As seen in FIG. 20, the Long Term Score integrates sustained performance by applying the conventional financial technical analysis tool of an Exponentially-Weighted Moving Average (EWMA) to a fade-adjusted General Sentiment Score, which fades lingering General Sentiment Scores, those having not been updated day-by-day, towards neutrality. The mathematical formulation is detailed below, with rationale for the formulating structural and parametric choices mad, along with descriptive introductions to each mathematical line of text.”)
by adjusting the … score based at least in part on the services index and a services index weighting assigned to the services index. (Bala Par. 7-8-“ In another aspect of the invention, a method of assessing composite sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a half life parameter. The method also comprises obtaining a diminishing rate from the half life parameter. Additionally, the method comprises assigning a seasoning period. The method also comprises obtaining a first reported general sentiment score. The method also comprises obtaining a general sentiment score over a plurality of time increments over a time period. Further, the method comprises identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged. Additionally, the method comprises assigning a neutral general sentiment score. The method also comprises assigning an information decay factor. The method further comprises calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor. The method also comprises obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period. Additionally, the method comprises calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score, wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score. In a further aspect of the invention, a method for assessing a volume-modulated composite sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a half life parameter. The method also comprises obtaining a diminishing rate from the half life parameter. Additionally, the method comprises assigning a seasoning period. The method also comprises obtaining a first reported general sentiment score. The method also comprises obtaining a general sentiment score over a plurality of time increments over a time period. Further, the method comprises identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged. Additionally, the method comprises assigning a neutral general sentiment score. The method also comprises assigning an information decay factor. The method further comprises calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor. The method also comprises obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period. Additionally, the method comprises calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score, wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score. The method also comprises counting a volume of news events associated with a particular time increment. Additionally, the method comprises calculating an average per-time-increment volume associated with each time increment across a plurality of time increments within a time period. The method further comprises determining that a particular time increment within the plurality of time increments is associated with a relative volume spike in comparison to other time increments within the time period. Further, the method comprises calculating a maximum volume spike within the time period. Additionally, the method comprises assigning an attenuation factor that is configured to amplify a particular long-term score. The method also comprises modulating the calculated present long-term score based on the assigned attenuation factor.”;
Garrish and Bala is directed consumer analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Garrish to improve upon the consumer analysis, as taught by Bala, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Garrish with the motivation of enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment (Garrish Par.4).
Regarding Claim 14 – Cancelled 
Regarding Claim 17, 
Garrish teaches
At least one non-transitory computer-readable medium storing computer-readable instructions that, when executed by one or more computing devices, cause at least one of the one or more computing devices to: (Garrish Par. 12-13-“ Among other possible implementations, computer-implemented methods can include one or more of the functions, processes, operations, or the like performed by computing hardware, which can include computer circuitry, a programmable processor (also referred to as a general purpose processor) executing machine-readable instructions that cause it to perform operations, etc. Distributed computing frameworks, in which multiple programmable processors within a single computing system or in multiple linked computing systems are also consistent with the approaches described herein. Such multiple computing systems can be connected and can exchange data and/or commands or other instructions or the like via one or more connections, including but not limited to a connection over a network (e.g. the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, or the like), via a direct connection between one or more of the multiple computing systems, etc. Also consistent with the descriptions provided herein, an article can include a tangibly embodied machine-readable medium operable to cause one or more machines (e.g., computers, etc.) to result in operations implementing one or more of the described features. For example, a non-transitory, machine-readable medium can include, encode, store, or the like instructions (e.g. one or more computer programs) that cause one or more programmable processors to perform one or more of the operations described herein when executed. Similarly, computing systems are also described that may include one or more processors and one or more memories coupled to the one or more processors and storing such instructions for execution by the one or more processors.”)
receive one or more product usage parameters from a product data store on the computer network, each product usage parameter corresponding to usage of a product in one or more products by a customer and being determined based at least in part on tracking, by one or more first monitoring agents executing on the computer network and communicatively coupled to the product data store, usage of the product by the customer over a predetermined time period (Garrish Par. 5-6-“The subject matter described herein includes a number of features that can be included in any feasible combination as part of a customer service management approach for recurring revenue assets. Consistent with some aspects of the current subject matter, a CSM application or other CSM software tool (or set of tools) can include features relating to customer lifecycles, product usage, and/or customer success, each of which can be monitored based on various analytical measures, metrics, indicators, etc. provided by one or more analytical engines. In one aspect, a computer-implemented method includes accessing, from one or more data sources, usage data quantifying underlying usage of products and/or services provided by a vendor organization to one or more customers. One or more representatives at the vendor have responsibility for accounts associated with the one or more customers. The method further includes mapping the usage data to an indicator comprising one or more account health metrics representative of account health of the accounts. The one or more account health metrics relate to a probability of the one or more customers renewing service or maintenance contracts associated with the products and/or services. A value judgment for the indicator is determined, and the determining includes comparing a current status of the one or more account health metrics to at least one value judgment criteria assigned to the indicator by an administrator at the vendor. The method further includes providing a graphical user interface to a computing system for display on a display device. The graphical user interface includes a visual depiction of the value judgment showing a status of the indicator.”; Par.12-13; Par40-41); 
store a customer profile for the customer comprising one or more customer parameters, the one or more customer parameters being determined based at least in part on customer information stored in a customer database on the computer network; (Garrish Par. 7; Par. 40-“Implementations of the current subject matter can provide methods, systems, articles of manufacture, and the like relating to use of a centralized customer intelligence data hub (referred to herein as an analytics engine) for providing predictive analytics that can deliver actionable insight into customer behavior, evaluate health and retention risks for customer accounts, and recommend the right set of interactions for each customer. In this manner, a vendor organization (e.g. a sales organization that provides goods and/or services) has access to tools for profiling a successful customer lifecycle, and monitoring relating to customer success to facilitate identifying of those customers who are not traversing a target lifecycle pattern as optimally as possible.“; Par.54 )
receive one or more service parameters from a customer support data store on the computer network, each service parameter corresponding to a support service provided to the customer for the product and being determined based at least in part on tracking, by one or more second monitoring agents executing on the computer network and communicatively coupled to the customer support data store, support services provided to the customer for the product over the predetermined time period;  (Garrish Par. 5-6-“The subject matter described herein includes a number of features that can be included in any feasible combination as part of a customer service management approach for recurring revenue assets. Consistent with some aspects of the current subject matter, a CSM application or other CSM software tool (or set of tools) can include features relating to customer lifecycles, product usage, and/or customer success, each of which can be monitored based on various analytical measures, metrics, indicators, etc. provided by one or more analytical engines. In one aspect, a computer-implemented method includes accessing, from one or more data sources, usage data quantifying underlying usage of products and/or services provided by a vendor organization to one or more customers. One or more representatives at the vendor have responsibility for accounts associated with the one or more customers. The method further includes mapping the usage data to an indicator comprising one or more account health metrics representative of account health of the accounts. The one or more account health metrics relate to a probability of the one or more customers renewing service or maintenance contracts associated with the products and/or services. A value judgment for the indicator is determined, and the determining includes comparing a current status of the one or more account health metrics to at least one value judgment criteria assigned to the indicator by an administrator at the vendor. The method further includes providing a graphical user interface to a computing system for display on a display device. The graphical user interface includes a visual depiction of the value judgment showing a status of the indicator.”; Par. 7-“The numerical value can be directly provided by an analytics engine based on customer service management data from a customer service management database and/or calculated based on one or more values provided by the analytics engine.”; Par 40-41; Par. 76-77-“FIG. 20 shows a process flow chart 2000 illustrating features of a method consistent with one or more implementations of the current subject matter. At 2002, an analytics engine accesses data from one or more sources. The data includes usage data indicative of customer usage of at least one product provided by a vendor organization, CSM data relating to customer experiences with the at least one product, and recurring revenue management data relating to the at least one product. As used herein, the term product refers to either or both of a tangible product and a service (e.g. a software subscription and/or other examples of services and products as described throughout the disclosure). At 2004, a machine executing features of a CSM application maps the data to an indicator relating to health of an account supporting the customer's purchase of the at least one product from the vendor. Input received from an administrator at the vendor is used to assign value judgment criteria to the indicator at 2006.”); 
generate by a usage-based adoption score...(Garrish Par. 45-47-“ FIG. 2 shows an example screenshot 200 illustrating some features that can be included in a user interface consistent with the descriptions provided herein. In this view, an account health” or “portfolio health” chart 202 can be displayed to provide a snapshot view of the status of accounts under the responsibility of the user. As shown in FIG. 2, this indicator can present a visual depiction of the status of customer accounts being managed by a user or group of users. Various metrics that are representative of a “health” of one or more accounts can be included. In FIG. 2, accounts are grouped by “healthy,” “low adoption,” “pending churn,” and “undetermined.” Accounts identified as pending churn can be those for which one or analytical measures indicate a relatively low probability of the customer renewing a service or maintenance contract. Low adoption accounts can be accounts for which users at the customer have been determined to (e.g. via one or more analytical measures) to have insufficient frequency, depth, etc. of usage of a product (e.g. hardware, software, etc. covered by a recurring revenue agreement). Low adoption rates can be an early indicator that a customer might choose not to renew the contract upon expiration or, alternatively, that opportunities for cross selling or up-selling additional services, goods, etc. to the customer are unlikely. Accounts identified as undetermined can be those for which insufficient data is available to calculate analytical measures. FIG. 3A, FIG. 3B, and FIG. 3C show screenshots 300, 310, 320 illustrating some potential variations of displays that can be used for the portfolio or account health chart. These charts can include a health score chart 300, a table 310, or a distribution chart 320.”)
generate, by a product adoption score by adjusting the usage-based adoption score … (Garrish Par. 7; Par. 10-“ The method also includes dynamically updating the graphical representation of the customer account lifecycle based on the at least one indicator and a definition of at least one play in a success plan for the customer account. The success plan is defined by a success plan definition that includes a plurality of plays, which each comprise a task. The success plan definition is associated with at least one phase of the plurality of phases of the lifecycle.”;  Par. 45-47-“ FIG. 2 shows an example screenshot 200 illustrating some features that can be included in a user interface consistent with the descriptions provided herein. In this view, an account health” or “portfolio health” chart 202 can be displayed to provide a snapshot view of the status of accounts under the responsibility of the user. As shown in FIG. 2, this indicator can present a visual depiction of the status of customer accounts being managed by a user or group of users. Various metrics that are representative of a “health” of one or more accounts can be included. In FIG. 2, accounts are grouped by “healthy,” “low adoption,” “pending churn,” and “undetermined.” Accounts identified as pending churn can be those for which one or analytical measures indicate a relatively low probability of the customer renewing a service or maintenance contract. Low adoption accounts can be accounts for which users at the customer have been determined to (e.g. via one or more analytical measures) to have insufficient frequency, depth, etc. of usage of a product (e.g. hardware, software, etc. covered by a recurring revenue agreement). Low adoption rates can be an early indicator that a customer might choose not to renew the contract upon expiration or, alternatively, that opportunities for cross selling or up-selling additional services, goods, etc. to the customer are unlikely. Accounts identified as undetermined can be those for which insufficient data is available to calculate analytical measures. FIG. 3A, FIG. 3B, and FIG. 3C show screenshots 300, 310, 320 illustrating some potential variations of displays that can be used for the portfolio or account health chart. These charts can include a health score chart 300, a table 310, or a distribution chart 320.”).

Garrish teaches customer adoption metrics and customer sentiment analysis is expounded upon by the teaching in Bala:
…by applying a machine learning model to the one or more product usage parameters and the customer profile , generating, by at least one of the one or more computing devices, a services index corresponding to the one or more service parameters based at least in part on one or more linear- weighted moving average scores corresponding to the one or more service parameters, the one or more linear weighted moving average scores comprising a weighted average of recency and frequency of the one or more service parameters; (Bala Par. 4-“ This invention relates to a method and system for the generation of a long-term numerical index that provides an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment. The numerical index may be indicative of a value of an entity in the area of interest. This invention is applicable in areas of interest such as evaluating the characteristics of corporate behavior and performance as traditionally and conventionally only characterized heretofore by standardized financial data and metrics.”; Par. 5” In an aspect of the invention, a method of assessing aggregate sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a maximum aggregation factor that is associated with a particular time period. The method also comprises receiving a plurality of time increments over the time period, wherein each time increment has a characteristic baseline incremental sentiment value (BISV) and incremental sentiment value (ISV). Additionally, the method comprises for each time increment, subtracting the BISV from the ISV to form a BISV/ISV difference value. The method also comprises normalizing the BISV/ISV difference value by dividing by the maximum possible difference, thereby determining a modulator. The method also comprises for each time increment, assigning a value to a recency of the particular time increment to a most recent incremental sentiment value update event, thereby determining a decay factor. The method comprises modulating the maximum aggregation factor associated with a particular time period by multiplying a determined modulator and a determined decay factor associated with each time increment within the evaluated time interval. The method also comprises applying the modulated maximum aggregation factor to aggregated sentiment values, thereby determining an aggregate sentiment value for each time increment over the time period.”; Par. 42-48; Par. 68-69; Par. 83 Par. 137; Par. 298-“ A visualization of Long Term Score series, relative to its more rapidly varying General Sentiment Score series is shown in FIG. 20. FIG. 20 illustrates a chart exemplifying the output of the Long Term Score generation process producing an indicator as a function of time related to the underlying General Sentiment Score. As seen in FIG. 20, the Long Term Score integrates sustained performance by applying the conventional financial technical analysis tool of an Exponentially-Weighted Moving Average (EWMA) to a fade-adjusted General Sentiment Score, which fades lingering General Sentiment Scores, those having not been updated day-by-day, towards neutrality. The mathematical formulation is detailed below, with rationale for the formulating structural and parametric choices mad, along with descriptive introductions to each mathematical line of text.”)
by adjusting the … score based at least in part on the services index and a services index weighting assigned to the services index. (Bala Par. 7-8-“ In another aspect of the invention, a method of assessing composite sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a half life parameter. The method also comprises obtaining a diminishing rate from the half life parameter. Additionally, the method comprises assigning a seasoning period. The method also comprises obtaining a first reported general sentiment score. The method also comprises obtaining a general sentiment score over a plurality of time increments over a time period. Further, the method comprises identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged. Additionally, the method comprises assigning a neutral general sentiment score. The method also comprises assigning an information decay factor. The method further comprises calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor. The method also comprises obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period. Additionally, the method comprises calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score, wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score. In a further aspect of the invention, a method for assessing a volume-modulated composite sentiment over a plurality of time increments of a time period is provided. The method comprises assigning a half life parameter. The method also comprises obtaining a diminishing rate from the half life parameter. Additionally, the method comprises assigning a seasoning period. The method also comprises obtaining a first reported general sentiment score. The method also comprises obtaining a general sentiment score over a plurality of time increments over a time period. Further, the method comprises identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged. Additionally, the method comprises assigning a neutral general sentiment score. The method also comprises assigning an information decay factor. The method further comprises calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor. The method also comprises obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period. Additionally, the method comprises calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score, wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score. The method also comprises counting a volume of news events associated with a particular time increment. Additionally, the method comprises calculating an average per-time-increment volume associated with each time increment across a plurality of time increments within a time period. The method further comprises determining that a particular time increment within the plurality of time increments is associated with a relative volume spike in comparison to other time increments within the time period. Further, the method comprises calculating a maximum volume spike within the time period. Additionally, the method comprises assigning an attenuation factor that is configured to amplify a particular long-term score. The method also comprises modulating the calculated present long-term score based on the assigned attenuation factor.”;
Garrish and Bala is directed consumer analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Garrish to improve upon the consumer analysis, as taught by Bala, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Garrish with the motivation of enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment (Garrish Par.4).
Claim 18 - Cancelled
Claims 3 , 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garrish et al., US Publication No. 20160189082 A1 [hereinafter Garrish], in view of Bala et al., US Publication No. 20190333078 A1 [hereinafter Bala], in further view of Borah, US Publication No. 20160034919 A1 [hereinafter Borah]. 
Regarding Claim 3, Claim 21 and Claim 23,
Garrish in view of Bala The method of claim 1, The apparatus of claim 13, wherein the one or more product usage parameters comprise one or more of:… , The at least one non-transitory computer-readable medium of claim 17, wherein the one or more product usage parameters comprise one or more of: …
Garrish teaches,
wherein the one or more customer parameters comprise one or more of: an age of an account associated with the customer, a duration of usage of the product by the customer, a level of investment in the product by the customer, a segment of the customer, customer renewal patterns, customer financial strength, or a situational factor. (Garish Par. 39-42-“ In general, the period after a customer has made a purchase from a vendor organization can be an important period for monitoring customer success and improving the chances of a subsequent renewal of any recurring revenue assets associated with the purchase. In this context, a purchase can refer to purchase activities such as signing of a renewal contact (e.g. renewing an existing service contract or software license, etc.); an initial purchase of a service contract or software license, etc.; or other initiation or renewal of a recurring revenue asset. A purchase can also optionally include a purchase by a customer of a physical or service asset with which a future recurring revenue asset may be associated. For example, a purchase of new computer hardware may include a period of included (e.g. “prepaid” or “free”) service or maintenance that, once expired, because an opportunity for the vendor organization to sell a recurring revenue asset (e.g. an extended service contract, additional licenses, etc.) to the customer. A renewal of a recurring revenue asset does not happen in a vacuum and that activities of both users at the customer and sales and support staff at the vendor organization during a current recurring revenue relationship can have a significant impact on the likelihood that the customer will renew recurring contract and/or (ideally) extend or increase the value of goods or services contracted for under a future contract.”).
Garrish in view of Bala teach usage data and the feature is expounded upon by Borah:
wherein the one or more product usage parameters comprise one or more of: a frequency of logins, a recency of logins, a trend of logins over a period of time, a frequency of job executions, a recency of job executions, a trend of job executions over a period of time, a volume of data processed, or a trend in volume of data processed over a period of time  (Borah Par. 19-“ FIG. 1 is a block diagram of a system for aggregating data. The system of FIG. 1 includes client 110, network server 130, application servers 140, 150 and 160, collector 170 and aggregator 180. Client 110 may send requests to and receive responses from network server 130 over network 120. In some embodiments, network server 130 may receive a request, process a portion of the request and send portions of the request to one or more application servers 140-150. Application server 140 includes agent 142. Agent 142 may execute on application server 140 and monitor one or more functions, programs, modules, applications, or other code on application server 140. Agent 142 may transmit data associated with the monitored code to a collector 170. Application servers 150 and 160 include agents 152 and 162, respectively, and also transmit data to collector 170.”; Par. 32-“ The coordinator of the collectors or aggregators may check a previous payload processing at step 345. The coordinator may be a selected collector that performs tasks including confirmation of successful processing of previous payloads. In some embodiments, the coordinator checks the previous payload processing to determine if the previous batch of data was successfully provided to the aggregators, for example by checking time stamps for each collector's persistence of data for a particular time window. Checking a previous payload processing by a coordinator is discussed in more detail with respect to the method of FIG. 4.).
Garrish and Bala is directed consumer analysis. Borah improves upon the analysis and is directed large volume data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Garrish in view of Bala to improve upon the data analysis, as taught by Borah, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Garrish in view of Bala with the motivation of processing millions of metrics per minute in real time and also aggregate the metrics to their tier and application level. The aggregated metrics could be used for monitoring reports, policy triggers etc. in real time (Borah Par.3).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20150302436 A1 to Reynolds.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624